Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 25, 2020.

2. Claims 31-43 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 37 and 49 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 31, further comprising: querying a component of the plurality of components for metadata expansion rules; receiving a response from the component in response to the querying; wherein the updating of the dynamic data model is further based on the metadata expansion rules, and a confidence or relevancy score associated with updating respective data fields,” which are not found in the prior art of record.
Incorporating claims 37 and 49 into claims 31 and 43, respectively, would put the case in condition for allowance.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 38 and 50 are not taught by any prior reference found through search.
The method of claim 31, further comprising: monitoring the data flow from the plurality of components, to identify the operational metadata; detecting one or more patterns from the plurality of components; and identifying changes to the dynamic data model based on the detected one or more patterns; wherein the updating of the dynamic data model includes incorporating the identified changes,” which are not found in the prior art of record.
Incorporating claims 38 and 50 into claims 31 and 43 would put the case in condition for allowance.


Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 31, 34, 40, 42, 43, 46, 52, and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0012145 to Maurya et al. (hereafter “Maurya”).

Claim 31. 
Maurya discloses a method for operation of a software defined industrial system, comprising:
establishing respective functional definitions of a software defined industrial system (FIG.3A and related text), 
the software defined industrial system to interface with a plurality of devices (FIG.1 and related text), 
wherein the plurality of devices include respective sensors and respective actuators (0027, 0034, 0039); and
establishing a dynamic data model to define properties of a plurality of components of the software defined industrial system (FIG.3B, block 218 and related text);
operating the software defined industrial system using the respective functional definitions (FIG.3B, blocks 220-222,  FIG.4, blocks 410-412,  and related text); and
updating the dynamic data model based on operational metadata associated with the plurality of components (0031, 0037, 0093), 
the operational metadata produced from operating the software defined industrial system (FIG.4, blocks 412-414 and related text).

Claim 34.    
Maurya discloses the method of claim 31, wherein the dynamic data model is updated to indicate changes to the dynamic data model in a subset of components of the plurality of components, and wherein the dynamic data model is updated based on a resource availability change or an error condition occurring with the subset of components (0030, 0031, 0037, 0092).

Claim 40.    
Maurya discloses the method of claim 31, comprising:
defining at least one condition in the software defined industrial system for data model evaluation (0007, 0090-0093);
obtaining data from a plurality of sensors in the software defined industrial system; identifying at least one pattern, rule, or threshold, for data model modification (0030, 0037);
evaluating data from the plurality of sensors using at least one identified pattern, rule, or identified threshold (0090);
defining a modification to the data model, based on the at least one identified pattern, rule, or identified threshold (0028, 0030); and
incorporating the modification to the data model for the plurality of sensors and a data flow associated with the plurality of sensors (FIG.4, block 414 and related text).

Claim 42.    
Maurya discloses the method of claim 40, further comprising: implementing changes to data processing operations in the software defined industrial system based on the data model modification (00027-0032, 0089-0094).

Claims 43, 46, 52, and 54.
Claims 43, 46, 52, and 54 are medium versions, which recite(s) the same limitations as those of claims 31, 34, 40, and 42, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 43, 46, 52, and 54.



7. Claims 31-33, 39, 43-45, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0217387 to Okanohara (hereafter “Okanohara”).

Claim 31. 
Okanohara discloses a method for operation of a software defined industrial system, comprising:
establishing respective functional definitions of a software defined industrial system (FIG.4, block 402 and related text), 
the software defined industrial system to interface with a plurality of devices, wherein the plurality of devices include respective sensors and respective actuators (FIG.3A-3B and related text); and
establishing a dynamic data model to define properties of a plurality of components of the software defined industrial system (FIG.4, block 408 and related text);
operating the software defined industrial system using the respective functional definitions (FIG.5, block 504-508 and related text); and
updating the dynamic data model based on operational metadata associated with the plurality of components (FIG.2, block 212 Structural Metadata, block 214 Context Metadata, and related text), 
the operational metadata produced from operating the software defined industrial system (FIG.5, block 510, FIG.6, block 614, and related text).

Claim 32.    
Okanohara discloses the method of claim 31, wherein the plurality of components includes respective applications, devices, sensors, or architecture definitions (0013, 0015).

Claim 33.    
Okanohara discloses the method of claim 31, wherein plurality of components includes a device, wherein the device represents an ensemble of sensors (0015, 0019).

Claim 39.    
Okanohara discloses the method of claim 31, further comprising: performing system operations in an edge, fog, or cloud network, based on the updated dynamic data model (0018, 0020).

Claims 43-45 and 51.
Claims 43-45 and 51 are medium versions, which recite(s) the same limitations as those of claims 43-45 and 51, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 43-45 and 51.


Claim Rejections – 35 USC §103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. Claims 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara in view of US 2017/0109003 to Angermayer et al. (hereafter “Angermayer”).

Claim 35.    
Okanohara does not disclose the method of claim 31, wherein establishing the dynamic data model includes defining mandatory fields and restrictions for changes to the dynamic data model.
However, Angermayer further discloses establishing the dynamic data model includes defining mandatory fields and restrictions for changes to the dynamic data model (0002, 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Angermayer’s teaching into Okanohara‘s teaching.  One would have been motivated to do so to disable data import (when “read-only”) and require a value (when “mandatory”) as suggested by Angermayer (0019).

Claim 47.
Claim 47 is a medium version, which recite(s) the same limitations as those of claim 35, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 47.

10. Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Okanohara in view of US 2014/0119608 to Lee et al. (hereafter “Lee”).

Claim 36.    
Okanohara does not disclose the method of claim 31, wherein the operational metadata represents a probabilistic estimate of a value associated with a component of the plurality of components.
However, Lee further discloses the operational metadata represents a probabilistic estimate of a value associated with a component of the plurality of components (0043).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s teaching into Okanohara‘s teaching.  One would have been motivated to do so to represent velocity, motion direction, likelihoods of randomness of motion as suggested by Lee (0043).

Claim 48.
Claim 48 is a medium version, which recite(s) the same limitations as those of claim 36, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 48.


11. Claims 41 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Maurya in view of US 2017/0255784 to Donohoe (hereafter “Donohoe”).

Claim 41.    
Maurya does not disclose the method of claim 40, further comprising: requesting approval for the data model modification from a data model administrator; and receiving approval for the data model modification from the data model administrator; wherein the incorporating of the modification to the data model is performed in response to receiving the approval for the data model modification.
However, Donohoe further discloses requesting approval for the data model modification from a data model administrator; and receiving approval for the data model modification from the data model administrator; wherein the incorporating of the modification to the data model is performed in response to receiving the approval for the data model modification (0029, 0099).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Donohoe’s teaching into Okanohara‘s teaching.  One would have been motivated to do so to provide security in database models as suggested by Donohoe (0008).

Claim 53.
Claim 53 is a medium version, which recite(s) the same limitations as those of claim 14, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 53.

Conclusion
12. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2016/0274978 to Strohmenger et al. discloses a method for operation of a software defined industrial system, comprising: establishing respective functional definitions of a software defined industrial system,  the software defined industrial system to interface with a plurality of devices (FIG.6-8 and related text), wherein the plurality of devices include respective sensors and respective actuators; and establishing a dynamic data model to define properties of a plurality of components of the software defined industrial system; operating the software defined industrial system using the respective functional definitions (FIG.14, block 1410,  FIG.15, blocks 1510-1512,  and related text); and updating the dynamic data model based on operational metadata associated with the plurality of components,  the operational metadata produced from operating the software defined industrial system (0065-0067, 0105, 0143). 


13. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192